                         Case 19-18079-LMI        Doc 103       Filed 01/28/21   Page 1 of 2




           ORDERED in the Southern District of Florida on January 28, 2021.




                                                             Laurel M. Isicoff
                                                             Chief United States Bankruptcy Judge
___________________________________________________________________________




                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA

            IN RE:                                              CASE NO.     19-18079-BKC-LMI

            CURT DOUGLAS FRANCIS,                               Chapter 7

                  Debtor.
            ________________________________/


                       ORDER SETTING DEADLINE TO FILE AMENDED SCHEDULES

                  THIS CAUSE came before the Court on January 27, 2021 at the hearing on the Motion

           for Summary Judgment (ECF #28) (the “Hearing”) in the related adversary proceeding (Adv.

           Case No. 20-1218-LMI). For the reasons stated on the record at the Hearing, the Court deems it

           appropriate to set a deadline by which the Debtor shall file amended schedules. Accordingly, it is

                  ORDERED:

                  1.      The Debtor shall file amended schedules on or before March 1, 2021.

                                                          ###
              Case 19-18079-LMI        Doc 103     Filed 01/28/21     Page 2 of 2




Copies furnished to:
Curt Douglas Francis, pro se Debtor

       The Clerk of Court shall serve a copy of this order upon all interested parties who do not
receive service by CM/ECF.
